DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Applicant’s amendment to the claims filed on 08/02/2022 in response to the Final Rejection mailed on 05/03/2022 is acknowledged and entered into the record.
	Applicant’s remarks filed on 08/02/2022 in response to the Final Rejection mailed on 05/03/2022 have been fully considered and are deemed persuasive to over the objections and rejections of record for the reasons set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Information Disclosure Statement
	The IDS filed on 05/05/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 1-7 and 11-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants’ amendment to the claims.
	The rejection of claims 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to remove the phrase “full length”.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Le Fourn et al. (WO 2014/118619 A2; cited on PTO-892 mailed on 10/12/2021) is withdrawn in view of applicants’ amendment to the claims.
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-7 and 11-22 are drawn to polynucleotides, vectors, and host cells wherein the polynucleotide consists of a nucleotide sequence selected from (a) to (f) as set forth in claim 1.  The closest prior art of record is the reference of Le Fourn et al. (WO 2014/118619 A2; cited on PTO-892 mailed on 10/12/2021) [see prior Office Actions]; however, Le Fourn et al. fails to teach or suggest the specific polynucleotides as claimed.  Accordingly, the polynucleotides, vectors, and host cells of claims 1-7 and 11-22 are allowable over the prior art of record.  In as much as the method of claim 23 requires the transformed cell comprising the polynucleotide of claim 1, the method of producing a foreign gene derived protein of claim 23 is allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656